 160313 NLRB No. 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to the judge's exclusion of testi-mony regarding prehearing settlement discussions between the Re-
spondent and counsel for the General Counsel. The Respondent con-
tends that this denial precluded the Respondent from producing evi-
dence that its reinstatement offer to Campbell was given in good
faith. We agree with the judge's exclusion because prehearing settle-
ment discussions are not usually regarded as admissible record evi-
dence. Further, we note that the Respondent did not make an offer
of proof of its intended testimony nor pursuant to Sec. 102.118(a)(1)
of the Board's Rules and Regulations, did it make a written request
to the General Counsel either to appeal the judge's ruling or to re-
quest testimony by counsel for the General Counsel regarding the
prehearing settlement discussions. Therefore, we find the Respond-
ent's exception lacking in merit.2With respect to the reinstatement issue on which the Respondentexcepts, we note that the record incontrovertibly establishes that
Campbell read the mailgram containing an alleged offer of reinstate-
ment on January 31 rather January 30, 1993, as erroneously stated
by the judge.No exceptions were taken with respect to the judge's findings thatthe Respondent violated Sec. 8(a)(1) of the Act by interrogating em-
ployee Griffith Campbell, and threatening to move its facility and by
telling Campbell that the employees should abandon their support for
the Union, and that the Respondent violated Sec. 8(a)(3) of the Act
by discharging employee Campbell because he supported the Union.Prime Laboratories, Inc. and Local 42-S, Produc-tion, Service and Sales District Council,
H.E.R.E., AFL±CIO CLC. Case 29±CA±16306November 23, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn June 29, 1993, Administrative Law Judge JamesF. Morton issued the attached decision. The Respond-
ent filed exceptions to the judge's decision and the
General Counsel filed a letter in lieu of a brief answer-
ing the Respondent's exceptions and supporting the
judge's decision.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings,1findings,2and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Prime Laboratories, Long
Island City, New York, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Sharon Chan, Esq., for the General Counsel.Stuart Bochner, Esq. (Horowitz & Pollack, P.C.), of SouthOrange, New Jersey, for the Respondent.DECISIONSTATEMENTOFTHE
CASEJAMESF. MORTON, Administrative Law Judge. The com-plaint alleges that Prime Laboratories, Inc. (the Respondent)
discharged one of its employees and engaged in other con-
duct in order to discourage its employees from supporting
Local 42-S, Production, Service and Sales District Council,
H.E.R.E., AFL±CIO CLC (the Union). The Respondent is al-
leged to have violated Section 8(a)(1) and (3) of the National
Labor Relations Act (the Act).I heard this case in Brooklyn, New York, on March 4,1993. On the entire record, including my observation of the
demeanor of the witnesses, and after considering the
posthearing memorandum submitted by counsel for the Gen-
eral Counsel, I make the followingFINDINGSOF
FACTI. JURISDICTIONÐLABORORGANIZATION
The Respondent makes cosmetic and hygiene products atits plant in Long Island City, New York. In its operations an-
nually, it meets the Board's nonretail standard for the asser-
tion of jurisdiction.The Respondent's answer admits that the Union is a labororganization as defined in Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
The following is based on the uncontroverted testimony ofNelson Rivera and Griffin Campbell.In January 1992, Rivera, a business representative of theUnion, waited outside the Respondent's plant to talk with the
Respondent's employees when they came out. Campbell was
one of the employees who talked with Rivera then. They dis-
cussed the Union's attempt to organize the employees. A
week later, they had another such discussion shortly after 5
p.m. On the following morning, the Respondent's president,
Phillip Ort, asked Campbell if he had talked with ``a union
guy'' the previous evening. When Campbell did not respond
directly, Ort told him that he would move his plant to New
Jersey if a union comes into it.On January 27, 1992, Ort asked Campbell why the em-ployees needed a union. When Campbell replied by asking
what was wrong with a union, Ort insisted that he answer
his question. Campbell told him that a union ``stands be-
tween you and me so that each of us would get our justice.''
Ort told Campbell that the employees should ``drop the
Union.'' When Campbell said that he could not do that, Ort
said that Campbell was a dissatisfied employee who had lied
to him. Ort directed him to punch out his timecard, after hav-
ing told him that he cannot have a dissatisfied employee
working for him. Campbell punched his card and left.Several days later, Ort, via a law firm, sent a mailgram toCampbell informing him that he was reinstated in full to his
job and to report for work on February 3. The mailgram fur-
ther stated that Campbell should call Ort ``to discuss the situ-
ation'' if the date is not convenient. Campbell read the
mailgram on January 30. On February 3 Rivera called Camp-
bell. Campbell told him of the mailgram. On February 6,
Campbell accompanied Rivera to the Board's Regional Of-
fice where Campbell gave an affidavit to support the unfair 161PRIME LABORATORIES1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''labor practice charge the Union had filed in this case. Lateron February 6, Campbell telephoned Ort and told him that
he was calling in reference to the mailgram. Ort said that he
had a customer there and that he could not talk to Campbell.
He asked Campbell to call back at 3 p.m. When Campbell
called back at 3 p.m., the receptionist told him that Ort was
not there. Campbell told her that Ort can call him at his tele-
phone number which was listed in the Respondent's records.
Ort never returned the call.The uncontroverted evidence in this case establishes thatthe Respondent, by its president, coercively interrogated
Campbell as to his activities in support of the Union. See
Ernst Home Centers, 308 NLRB 848 (1992). Ort's threat torelocate the plant and his telling Campbell, in effect, that the
employees should abandon their support for the Union also
were statements coercive of employee rights under Section 7
of the Act. See Pincus Elevator & Electric Co., 308 NLRB684 (1992). The evidence also establishes conclusively that
the Respondent discharged Campbell on January 27, 1992,
because he supported the Union. In so doing the Respondent
unlawfully sought to discourage its employees from support-
ing the Union. See Pincus Elevator, supra.Respecting the mailgram sent Campbell after his dis-charge, I find that Campbell responded to it within a reason-
able period of time. I further find, based on the events of
February 6 and Ort's failure to respond to Campbell's call
of that date, that the mailgram offer was not made in good
faith. Cf. Esterline Electronic Corp., 290 NLRB 834 (1988).I thus conclude that the Respondent's purported offer to rein-
state Campbell was invalid.CONCLUSIONSOF
LAW1. The Respondent is an employer as defined in Section2(2), (6), and (7) of the Act.2. The Union is a labor organization as defined in Section2(5) of the Act.3. The Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act by having
coercively interrogated an employee as to the support the
Union may have among its employees, by having threatened
to move its plant from New York City to New Jersey to dis-
courage its employees from supporting the Union, by telling
them to abandon their support of the Union, and by the con-
duct described below in paragraph 4.4. The Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(3) of the Act by having
discharged its employee, Griffin Campbell, in order to dis-
courage support among its employees for the Union.5. The foregoing unfair labor practices affect commercewithin the meaning of Section 8(a)(1) and (3) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act,
I shall order it to cease and desist therefrom, and to take cer-
tain affirmative action designed to effectuate the policies of
the Act.Specifically, the Respondent shall be directed to offerGriffin Campbell immediate and full reinstatement to his
former position or, if it no longer exists, to a substantially
equivalent position, without prejudice to his seniority or
other rights and privileges previously enjoyed. Further, theRespondent shall be ordered to make him whole for any lossof earnings and other benefits, computed on a quarterly basis
from the date of his discharge to the date of a proper offer
of reinstatement, less any net interim earnings, as prescribed
in F. W. Woolworth Co., 90 NLRB 289 (1950), plus interestas computed in New Horizons for the Retarded, 283 NLRB1173 (1987).The Respondent also shall be ordered to remove from hisfile any reference to his unlawful discharge and notify him
that this has been done and that any such documents will in
no way be used against him.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe Respondent, Prime Laboratories, Inc., Long IslandCity, New York, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Coercively interrogating its employees as to their ac-tivities in support of Local 42-S, Production, Service and
Sales District Council H.E.R.E., AFL±CIO CLC (the Union).(b) Threatening to move its plant to discourage supportamong its employees for the Union.(c) Instructing its employees to abandon their support forthe Union.(d) Discharging any of its employees for supporting theUnion.(e) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Griffin Campbell immediate and full reinstate-ment to his former job or, if it no longer exists, to a substan-
tially equivalent one, without prejudice to his seniority or
other rights and privileges previously enjoyed and make him
whole, with interest, for any loss of earnings and benefits he
suffered as a result of his unlawful discharge in the manner
set forth in the remedy section of this decision.(b) Remove from its files all references to his unlawfuldischarge and notify him in writing that this has been done
and that his discharge will not be used against him in any
way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Long Island City, New York cop-ies of the attached notice marked ``Appendix.''2Copies of 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the notice, on forms provided by the Regional Director forRegion 29, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
ask you about your support of the Union,Local 42-S, Production, Service and Sales District Council,
H.E.R.E., AFL±CIO CLC.WEWILLNOT
threaten to move our plant in order to dis-courage you from joining the Union.WEWILLNOT
tell any of you to abandon your support ofthe Union.WEWILLNOT
discharge any of our employees to discour-age membership in the Union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce any of you in the exercise of your rights
under Section 7 of the Act.WEWILL
offer Griffin Campbell his job back and payhim, with interest, for all the wages and benefits he lost be-
cause we discharged him in order to discourage membership
in the Union.WEWILL
remove all references in our files as to his un-lawful discharge and WEWILL
notify him that we have donethis and that his discharge will not be used against him in
any way.PRIMELABORATORIES, INC.